Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s response to election/restriction filed 03/11/2021.  Claims 1-10 are currently pending, of which claims 7-10 are withdrawn.
The IDS statement filed 11/14/2019 has been considered. An initialed copy accompanies this action.
Applicant’s election without traverse of Group I, claims 1-6, in the reply filed on 03/11/2021 is acknowledged.  Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
Claim 1 recites the preamble “An electrically conductive paste for molding processing which is characterized in containing …”.  The phrase “which is characterized in containing” is construed as the transitional phrase of the claim, synonymous with the term “comprising” as being inclusive or open-ended and not excluding additional, unrecited elements in the electrically conductive paste.  See MPEP 2111.03.  The phrase “for molding processing” is extended little patentable weight, as it is merely an intended use of the electrically conductive paste and does not limit structure of the electrically conductive paste.  See MPEP 2111.02.  
Claim 3 recites the limitation “wherein the average particle diameter of the primary particles mentioned herein is a number average particle diameter measured by an enlarged observation under a scanning electron microscope” which is noted as being clear and definite.  The term “the primary particles mentioned herein” clearly refers to the prior mentioned “primary particles having an average particle diameter of 0.1 to 3 µm” describing the aggregated silver particles on the line above the term.  The “an enlarged observation under a scanning electron microscope” broadly, but clearly, describes how the recited average particle diameter of the primary particles was measured.  It is noted the term “an enlarged observation” is also clear on its face since the purpose of observing something under a microscope is to obtain an enlarged, i.e., zoomed, view of it.  Paragraph [0024] of the original specification describes a number-average particle diameter of the primary particles was measured by observing a 5000x magnified scanning electron microscope image, further clarifying a clear and definite standard for the claimed term.  
Claim Objections
Claims 1, 2, 5, and 6 are objected to because of the following informalities:  
Claim 1 recites the limitation “a resin having glass transition temperature of 80°C or lower,”.  Although the limitation is clear and definite as limiting the glass transition temperature of the resin, Applicant is suggested to add an article “a” before “glass transition temperature” in order to improve grammar and clarity in the claim. 
Claim 2 recites the limitations “wherein tap density of the aggregated silver particles is … and specific surface of the aggregated silver particles is …”.  Although the limitations are clear and definite as limiting the tap density and specific surface area of the aggregated silver particles, Applicant is suggested to add an article “a” before each of “tap density” and “specific surface area” in order to improve grammar and clarity in the claim. 
Claim 5 recites the limitation “wherein number-average molecular weight of the resin is 5000 to 40000.”  Although the limitation is clear and definite as limiting the number-average molecular weight of the resin, Applicant is suggested to add an article “a” before “number-average molecular weight” in order to improve grammar and clarity in the claim. 
Claim 6 recites the limitation “wherein the paste contains carbon black as an electrically conductive filler.”  Although the limitation is clear and definite as meaning the paste also contains, i.e., comprises, carbon black as a further component, Applicant is suggested to amend the term “contains” to read as “further contains” in order to improve clarity in the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoki et al. (JP 2001-319524 A, an IDS reference and X reference on Form PCT 210, hereinafter Aoki).  An English language machine translation of Aoki was provided with a previous correspondence.
As to claim 1, Aoki teaches an electrically conductive paste for molding processing comprising aggregated silver particles, a resin having a glass translation temperature of 80°C or lower, a curing agent, and a solvent.  Specifically, Example 3 of Aoki is an electrically conductive paste comprising aggregated silver particles (component A in Table 4, silver powder “A-2”, described at para. 0052 as silver powder having spherical primary particles aggregated into a three-dimensional shape, where the average particle size of the primary particles is 0.5 micrometers), a resin having a glass transition temperature of -29°C (component “B” in Table 4, resin “III” described at para. 0046 and Table 1), a curing agent (1.5 parts curing agent in Table 4, see the bottom row of component “C” and the description of Example 1 at para. 0053 containing 1.4 parts curing agent), and a solvent (component “D” in Table 4). 
As to claim 3, Aoki teaches the aggregated silver particles comprise aggregated silver particles consisting of primary particles having an average particle diameter within the range 0.1 to 3 micrometers and the average particle diameter of the primary particles is a number average particle diameter measured by an enlarged observation under a scanning electron microscope (silver powder “A-2” is silver powder having spherical primary particles aggregated into a three-dimensional shape, where the average particle size of the primary particles is 0.5 micrometers, as described above, measured by scanning electron micrograph, para. 0052).
As to claim 4, Aoki teaches the glass transition temperature is 60°C or lower (-29°C, as described above).
As to claim 5, Aoki teaches the number-average molecular weight of the resin is within the range 5000 to 40000 (resin “III” has a number average molecular weight of 21,000, para. 0046 and Table 1).
As to claim 6, Aoki teaches the paste further comprises carbon black as an electrically conductive filler (the conductive particle further includes carbon-based fillers, preferably carbon black, in addition to silver powder, para. 0013; this express, preferred teaching anticipates the claimed limitation since a person of ordinary skill in the art would at once envisage providing carbon black to the silver powder/paste reading para. 0013).

Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakamoto et al. (WO 2015/111614 A1, hereinafter Sakamoto).  An English language machine translation of Aoki is provided with this correspondence.
As to claim 1, Sakamoto teaches a conductive paste for molding processing comprising aggregated silver particles (silver powder preferably agglomerated into three-dimensionally agglomerated shapes, page 7 lines 277-289), a resin having a glass transition temperature of 80°C or lower (binder resin having a glass transition temperature of less than 60°C, page 7 lines 260-261), a curing agent (page 11 line 417 to page 12 line 468), and a solvent (page 8 line 314 to page 9 line 345).
As to claim 4, Sakamoto teaches the glass transition temperature of the resin is 60°C or lower, as described above.
As to claim 5, Sakamoto teaches the number-average molecular weight of the resin is 5000 to 40000 (the number average molecular weight is preferably 10,000 to 40,000, page 7 lines 253-255).
As to claim 6, Sakamoto teaches the paste further comprises carbon black as an electrically conductive filler (page 9 lines 356-367; the examples at page 21 of the machine translation and Table 3 also teach adding carbon black to the paste in combination with the silver powder).

Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiozawa (WO 2017/026420 A1, utilizing US 2018/0230287 as an English language equivalent).  
As to claim 1, Shiozawa teaches an electrically conductive paste for molding processing comprising (electroconductive composition) comprising aggregated silver particles (chain-like silver powder in the form of aggregate particles of aggregated microparticles, abstract and para. 0048), a resin having a glass transition temperature of 80°C or lower (a block copolymer comprising a soft segment “Y” having a glass transition point of less than 0°C, abstract and para. 0024-0029; note that the reference also in another embodiment the block copolymer has three polymer units, two having glass transition points of 50°C or more and one having a glass transition point of -20°C, para. 0029-0030, which separately and/or collectively also meet the claimed resin and property), a curing agent (polymerization initiator, para. 0054; see also the “Additive” in Table 3 which read on curing agents), and a solvent (para. 0062-0064).
As to claim 2, Shiozawa teaches the tap density of the aggregated silver particles touches and overlaps the claimed range of 2 to 5 g/cm3 (the tap density of the aggregated silver microparticles is 2.0 g/cm3 or less, para. 0048) and the specific surface area of the aggregated silver particles is within the claimed range of 0.5 to 2.0 m2/g (1.0 to 5.0 m2/g, para. 0050).  The reference’s direct disclosure of “a tap density of 2.0 g/cm3 or less” very clearly indicates the endpoint “2.0 g/cm3” with sufficient specificity such that the overlapping/touching prior art range anticipates the claimed range.  The Office also notes the prior art sufficiently specifies the tap density range down to a decimal value, whereas the claimed tap density range is merely an integer value.  See MPEP 2131.03(II).  
As to claim 4, Shiozawa teaches the glass transition temperature of the resin is 60°C or lower, as described above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (JP 2001-319524 A, an IDS reference and X reference on Form PCT 210, hereinafter Aoki) as applied to claims 1 and 3-6 above, and further in view of Shirashi et al. (US 8,071,888, hereinafter Shirashi).
Aoki teaches an electrically conductive paste comprising aggregated silver particles, a resin having a glass transition temperature of 80°C or lower, a curing agent, and a solvent, as described above.  Aoki further teaches the specific surface area of the aggregated silver particles is within the range of 0.5 to 2.0 m2/g (1.62 m2/g, para. 0052).  Aoki generally teaches the silver powder may be spherical, flaky or an aggregated form thereof (para. 0013).
	Aoki fails to teach the tap density of the aggregated silver particles is 2 to 5 g/cm3.  
	However, Shirashi teaches an electrically conductive composition comprising an electrically conductive material and a resin (abstract) where aggregated silver powders having a tap density of 2.0 to 6.0 g/cm3 and a specific surface area of 0.2 to 2.0 m2/g are provided as the electrically conductive material in view of their superior wetting property and stability in the composition (col. 8 lines 18-37; see col. 5 lines 50-55 for the teaching that silver is preferred).  The disclosed tap density range of 2.0 to 6.0 g/cm3 significantly overlaps the claimed range of 2 to 5 g/cm3, and the disclosed specific surface area range of 0.2 to 2.0 m2/g significantly overlaps the claimed range of 0.5 to 2.0 m2/g.
	Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide the aggregated silver powder of Shirashi as the aggregated silver powder of Aoki and arrive at the claimed tap density and specific surface area in order to obtain an electrically conductive composition having improved wetting/stability of the aggregated silver powder in the composition.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (WO 2015/111614 A1, hereinafter Sakamoto) as applied to claims 1 and 4-6 above, and further in view of Shirashi et al. (US 8,071,888, hereinafter Shirashi).
Sakamoto teaches an electrically conductive paste comprising aggregated silver particles, a resin having a glass transition temperature of 80°C or lower, a curing agent, and a solvent, as described above.  Sakamoto generally teaches the silver powder may be spherical, flaky or an aggregated form thereof (page 7 lines 284-289).
	Sakamoto fails to teach the tap density of the aggregated silver particles is 2 to 5 g/cm3 and the specific surface area of the aggregated silver particles is 0.5 to 2.0 m2/g.  Sakamoto also fails to teach the aggregated silver particles consist of primary particles having an average particle diameter of 0.1 to 3 micrometers.  
	However, Shirashi teaches an electrically conductive composition comprising an electrically conductive material and a resin (abstract) where aggregated silver powders having a tap density of 2.0 to 6.0 g/cm3 and a specific surface area of 0.2 to 2.0 m2/g are provided as the electrically conductive material in view of their superior wetting property and stability in the composition (col. 8 lines 18-37; see col. 5 lines 50-55 for the teaching that silver is preferred).  The disclosed tap density range of 2.0 to 6.0 g/cm3 significantly overlaps the claimed range of 2 to 5 g/cm3, and the disclosed specific surface area range of 0.2 to 2.0 m2/g significantly overlaps the claimed range of 0.5 to 2.0 m2/g.  Shirashi further teaches the aggregated silver particles preferably consist of aggregated primary particles having average particle diameters of 0.5 micrometers or less (col. 8 lines 9-12), which overlaps the claimed primary particle average particle diameter range of 0.1 to 3 micrometers. 
	Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide the aggregated silver powder of Shirashi as the aggregated silver powder of Sakamoto and arrive at the claimed tap density and specific surface area in order to obtain an electrically conductive composition having improved wetting/stability of the aggregated silver powder in the composition.

Claims 2, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Shiozawa (WO 2017/026420 A1, utilizing US 2018/0230287 as an English language equivalent) as applied to claims 1, 2, and 4 above. 
Shiozawa teaches an electrically conductive paste comprising aggregated silver particles, a resin having a glass transition temperature of 80°C or lower, a curing agent, and a solvent, as described above.
Alternatively regarding claim 2, in the event the touching/overlapping “tap density of 2.0 g/cm3” range of Shiozawa is not regarded as containing sufficient specificity to anticipate the instantly claimed tap density range of 2 to 5 g/cm3, a prima facie case of obviousness still exists since the disclosed range of Shiozawa touches and overlaps at the endpoint of the claimed range. 
As to claim 3, Shiozawa teaches the aggregated silver particles contain aggregated silver particles consisting of primary particles having an average particle diameter overlapping the claimed range of 0.1 to 3 micrometers (the aggregate particles are in which 1 micrometer or less microparticles are aggregated, para. 0048).
As to claim 5, Shiozawa teaches the weight average molecular weight of the resin is preferably 20,000 to 400,000 (para. 0037), which overlaps and encompasses the claimed number average molecular weight of 5000 to 40000.  Note that the reference also prefers molecular weights of 40,000 or below for certain purposes such as favorable viscosity and higher printability/processability (para. 0037).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shiozawa (WO 2017/026420 A1, utilizing US 2018/0230287 as an English language equivalent) as applied to claims 1, 2, and 4 above, and further in view of Aoki et al. (JP 2001-319524 A, an IDS reference and X reference on Form PCT 210, hereinafter Aoki).  An English language machine translation of Aoki was provided with a previous correspondence.
Shiozawa teaches an electrically conductive paste comprising aggregated silver particles, a resin having a glass transition temperature of 80°C or lower, a curing agent, and a solvent, as described above.
 Although Shiozawa fails to teach the paste further comprises carbon black as an electrically conductive filler, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to routinely provide carbon black as an additional electrically conductive filler in Shiozawa’s paste in further view of teachings of Aoki.  Aoki similarly teaches an electrically conductive paste comprising aggregated silver particles, a resin having a glass translation temperature of 80°C or lower, a curing agent, and a solvent (Example 3 in Table 4) where it is expressly taught the paste further comprises carbon black as an electrically conductive filler in combination with the aggregated silver particle in view of environmental characteristics such as conductivity, moisture resistance, and cost (para. 0013). 
The remaining references listed on Forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
	Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
March 24, 2021